Exhibit 10.17
 
ACCESSION AGREEMENT
 
Dated as of May 13, 2011
 
Reference is made to that certain Credit Agreement dated as of April 29, 2011
(as amended to date and as otherwise amended, amended and restated, supplemented
or modified from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have their respective meanings set forth in the
Credit Agreement), by and between Summit Hotel OP, LP (“Borrower”), Summit Hotel
Properties, Inc., the Subsidiary Guarantors party thereto, Deutsche Bank AG New
York Branch, as administrative agent for the Lender Parties (in such capacity,
“Administrative Agent”), the Lender Parties identified therein and the Arranger
party thereto.  Each of the Administrative Agent, Borrower and U.S. Bank
National Association, (“US Bank”) desires that US Bank become a Lender pursuant
to the terms and conditions set forth below.
 
US Bank (in its capacity as a Lender Party, the “Acceding Lender”) agrees as
follows:
 
1.           US Bank proposes to become an Acceding Lender pursuant to Section
2.17 of the Credit Agreement having a Revolving Credit Commitment of
$20,000,000, and hereby agrees with the Administrative Agent and the Borrowers
that it shall become a Lender for all purposes of the Credit Agreement on the
Effective Date (as defined below).
 
2.           Acceding Lender (a) represents and warrants that it is legally
authorized to enter into this Accession Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Accession Agreement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (d) confirms that it qualifies as
an Eligible Assignee; (e) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (f) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender Party; (g) specifies as its
Applicable Lending Offices the offices set forth on Exhibit A; and (h) attaches
on Exhibit B any U.S. Internal Revenue Service forms required under Section 2.12
of the Credit Agreement.
 
3.           Following the execution of this Accession Agreement, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent in the Register.  The effective date for this Accession
Agreement (the “Effective Date”) shall be the date first set forth above, which
date shall constitute the Increase Date for purposes of Section 2.17 of the
Credit Agreement.
 
4.           Upon satisfaction of the applicable conditions set forth in Section
2.17 of the Credit Agreement and upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Acceding Lender (i) shall be
a party to the Credit Agreement, (ii) shall have all of the rights and
obligations of a Lender under the Credit Agreement and (iii) shall have a
Revolving Credit Commitment of $20,000,000.
 
5.           This Accession Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           This Accession Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Accession Agreement by telecopier or e-mail (which e-mail
shall include an attachment in .PDF or similar electronic format containing the
legible signature of the person executing this Accession Agreement) shall be
effective as delivery of an original executed counterpart of this Accession
Agreement.
 
[Balance of page intentionally left blank]
 


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Accession Agreement
to be executed by its officers thereunto duly authorized as of the Effective
Date.
 

 
ACCEDING LENDER:
         
U.S. BANK NATIONAL ASSOCIATION
         
 
By:
/s/ Scott C. DeJong       Name: Scott C. DeJong       Title:  Vice President    
     

 
 
 


[Signatures continued on next page]
 
 
Accession Agreement
 
S-1

--------------------------------------------------------------------------------

 
 
Accepted and Approved as of May 13, 2011:


ADMINISTRATIVE AGENT:


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
 
By           /s/ George R.
Reynolds                                              
Name:  George R. Reynolds
Title:  Director




By           /s/ James Rolison                                   
Name:  James Rolison
Title:  Managing Director




BORROWER:


SUMMIT HOTEL OP, LP,
a Delaware limited partnership


By:      SUMMIT HOTEL GP, LLC,
a Delaware limited liability company,
its general partner


By:      SUMMIT HOTEL PROPERTIES, INC.,
a Maryland corporation,
its sole member




By:       /s/ Christopher Eng                                   
Name:  Christopher Eng
Title:    Secretary
 
 
Accession Agreement
 
S-2

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Acceding Lender Applicable Lending Offices:


400 City Center
Oshkosh, WI 54903
Phone:  920-237-7370
Fax:  920-237-7769
Email:  Complex_credits_oshkosh@usbank.com
Attn:  Barb Campbell – Work Coordinator




 
A-1

--------------------------------------------------------------------------------

 






EXHIBIT B


None.

 
 
 
 
B-1